Citation Nr: 1820961	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left knee injury.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.  

In the September 2010 rating decision, the RO granted service connection for bilateral hearing loss, with an evaluation of 0 percent, effective March 26, 2010.  The February 2012 rating decision reopened the issue of service connection for a left knee injury.

The Board notes, that an October 2013 rating decision granted service connection for bilateral tinnitus with an evaluation of 10 percent, effective March 26, 2010.  The Veteran did not appeal that decision.  That decision is not before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

The Veteran asserts that he has a left knee disability that is related to service.  He specifically contends that his current disability is the result of an incident, in 1967, during active duty service, where he was injured.  The Veteran asserts that he has had pain since that incident and it that that injury caused him to fall in October 1999 and again in December 1999, which resulted in him re-injuring his knee.  The Veteran underwent arthroscopy in June 2000.  In November 2013, a VA examiner concluded that the Veteran's left knee disability was not caused by or a result of active duty service.  He opined that the Veteran had two distinct injuries in 1999 and that had been "washed over" and instead the focus was only on his 1967 incident as the cause of his injury.  The Board must also consider whether the Veteran's left knee problems are related to service, to specifically include whether the Veteran's 1967 injury caused the Veteran's subsequent left knee injuries, to include his 1999 left knee injuries and therefore resulted in his current disability.  

Unfortunately, the November 2013 etiology opinion is inadequate for rating purposes because it does not consider whether the Veteran's initial injury caused his subsequent falls and re-injuries.  The examiner discusses the left knee injuries as "distinct injuries" but did not consider whether the injuries were interrelated or if the subsequent injuries were caused by the initial in-service injury.  

The Veteran is competent to report left knee problems during and since service.  See Davidson, 581 F.3d at 1313.  

Bilateral Hearing Loss

A remand is needed regarding the issue of entitlement to a compensable rating for bilateral hearing loss.  In November 2017 the Veteran was afforded a VA examination.  The Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (a) (2017).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims file, updated VA treatment records, if any.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After completing the development requested above, obtain a medical opinion from the November 2013 VA examiner or another qualified examiner to provide an addendum opinion addressing the etiology of the Veteran's left knee disability.  The examiner must be provided access to the claims file, to include a copy of this remand order.  

a. Provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability had its onset during active duty service or had its onset within one year of the Veteran's separation from active service.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability was otherwise caused or aggravated by his period of active duty service.

In providing the requested opinions, the reporting clinicians should comment on the Veteran's statements and hearing testimony that his initial 1967 injury caused his subsequent post-service injuries. 

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


